Title: From Benjamin Franklin to Cadwalader Evans, 5 [August] 1767
From: Franklin, Benjamin
To: Evans, Cadwalader


Dear Doctor:
London, May [Aug.] 5, 1767.
I received your obliging favour of May 16. I am always glad to hear from you when you have Leisure to write, and I expect no Apologies for your not Writing. I wish all correspondence was on the Foot of Writing and answering when one can, or when one is dispos’d to it, without the compulsions of Ceremony. I am pleased with your Scheme of a medical Library, at the Hospital; and I fancy I can procure you some Donations among my medical Friends here, if you will send me a Catalogue of what Books you already have. Inclos’d I send you the only Book of the kind in my Possession here, having just receiv’d it as a Present from the Author. It is not yet published to be sold, and will not be for some time, till the second Part is ready to accompany it.
I thank you for your Remarks on the Gout. They may be useful to me who have already had some Touches of that Distemper. As to Lord Chatham, it is said that his Constitution is totally destroy’d and gone, partly thro’ the violence of the Disease, and partly by his own continual Quacking with it. There is at present no Access to him; he is said to be not capable of receiving any more than of giving advice. But still there is such a Deference paid to him that much business is delay’d on his account, that so when entered on it may have the Strength of his Concurrence, or not be liable to his Reprehension if he should recover his Ability and Activity. The ministry we at present have, has not been looked upon, either by itself or others, as settled, which is another Cause of postponing every thing not immediately necessary to be considered. New Men, and perhaps new Measures are often expected and apprehended, whence arise continual Cabals, Factions and Intrigues among the Outs and Ins, that keep every thing in Confusion. And when Affairs will mend, is very uncertain. With great Esteem I am, Dear Friend, Yours affectionately
B. Franklin.
